Citation Nr: 0100806	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-13 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post operative 
status of a laminectomy of L5-S1 with degenerative disc 
disease and osteoarthritis of the lumbar spine, and 
compression fracture at L1, claimed as the residuals of an 
inservice back injury.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1966 to October 1968.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The issues remaining on appeal were previously before the 
Board in October 1998, when they were remanded for 
examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of two of the issues on appeal.  The 
issue of entitlement to service connection for asthma is the 
subject of another remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was subjected to acoustic trauma in the form 
of noise from weapons fire during military service.

3.  The veteran has a medical diagnosis of a current hearing 
loss disability within the meaning of VA regulations.

4.  The veteran's separation medical history notes complaints 
of back pain.  

5.  The current medical evidence reveals that the veteran is 
diagnosed with post operative status of a laminectomy at L5-
S1; degenerative disc disease and osteoarthritis of the 
lumbar spine: and, a healed compression fracture at L1.

6.  The evidence as to whether or not the veteran's low back 
disorders are related to his military service is in relative 
equipoise.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  A low back disorder, a herniated disc at L5-S1, as the 
residual of a back injury, was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

I. Hearing Loss

The veteran claims that he incurred bilateral hearing loss as 
a result of his military service.  Impaired hearing is 
considered a disability for VA purposes when:  the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000). 

Review of the veteran's service medical records reveals them 
to be sparse.  While there are entrance and separation 
examination reports, there are few medical treatment records 
spanning the intervening period of time.  Review of the 
service medical records available does not show any evidence 
of hearing loss during service.  Specifically, the veteran's 
September 1968 separation examination report reveals that 
audiometric testing was conducted and that the veteran's 
hearing was "normal" on separation examination.  There was 
no evidence of any hearing loss at this time.  

While there is no medical evidence of hearing loss during 
service, the veteran maintains that his current hearing loss 
was caused by acoustic trauma, noise exposure, during 
service.  Acoustic trauma in the form of noise exposure is an 
injury, and the veteran is competent to provide evidence of 
such an injury.  Review of the evidence of record reveals 
that the veteran served in combat as an infantry solider in 
Vietnam.  As such, the Board accepts that the veteran was 
subjected to acoustic trauma in the form of noise from 
weapons fire during service.  

In September 1999 a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
55
LEFT
10
10
40
60
65

The average pure tone decibel loss at the above frequencies 
was 30 for the right ear and 44 for the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 94 percent in the left ear.  These 
audiometric results indicate that the veteran has a current 
hearing loss disability within the meaning of VA regulations.  
38 C.F.R. § 3.385 (2000).

On the accompanying VA examination report the veteran 
reported being subjected to noise of explosions during his 
combat service.  No significant post-service noise exposure 
was noted.  The diagnosis was "bilateral high frequency 
neurosensory hearing loss thought to be secondary to prior 
noise exposure."  

The veteran meets the requirements for service connection for 
hearing loss.  He has a current hearing loss disability.  He 
claims that he was subjected to noise during his combat 
service in Vietnam.  He is competent to provide evidence of 
such an injury and the evidence of record clearly supports 
that he served in combat and would have been exposed to such 
acoustic trauma.  The 1999 VA examination report specifically 
relates the veteran's bilateral hearing loss to "prior noise 
exposure."  The only prior noise exposure noted is that of 
combat in Vietnam.  As such, service connection is granted 
for the veteran's bilateral hearing loss.  

II.  Low Back Disorder

The veteran claims that he incurred a low back disability 
during military service, and that his current back 
disabilities are related to that injury.   

As noted above, review of the veteran's service medical 
records reveals them to be sparse.  While there are entrance 
and separation examination reports, there are few medical 
treatment records spanning the intervening period of time.  
This is interesting in view of the fact that the veteran's 
service personnel records confirm that he was wounded in 
action and received a Purple Heart.  There are no service 
medical records showing any such wounds.  Also, there are no 
service medical records which show treatment for any low back 
disorder.  On the veteran's September 1968 separation 
examination report his spine was noted to be "normal" with 
no abnormalities noted by the examining physician.  However, 
on the accompanying report of medical history, the veteran 
indicated that he had "back trouble."  The examining 
physician noted "back problem -  painful when prolong [sic] 
standing."

The veteran submitted some private medical records. A 1990 x-
ray report indicates that the veteran had disc space 
narrowing at L5 and some arthritic changes in the lumbar 
spine.  Treatment records dating from 1994 which show 
treatment for low back pain.  

In September 1999 a VA examination of the veteran was 
conducted.  He reported injuring his back during service and 
having recurrent low back pain ever since.  He reported 
excision of a herniated disc in 1982 and in 1988.  A full 
examination was conducted and limitation of motion of the 
lumbar spine was noted.  The diagnosis included:  
degenerative disc disease of the lumbar spine with a 
laminectomy at L5-S1, osteoarthritis of the lumbar spine, and 
a healed compression fracture of the L1 vertebra.  The 
physician's opinion was that "most of the degenerative disc 
disease seen on x-ray is due to scoliotic curve which is 
unrelated to his injury in Vietnam.  The herniated disc in 
1982 and recurred in 1988, may or may not be related to his 
Vietnam injury.  This cannot be answered with reasonable 
medical certainty."  

The veteran has current low back disorders.  He reports that 
he injured his back during service.  There is no indication 
of such injury in the service medical records, but these 
records appear to be incomplete.  However, the veteran did 
report having low back pain on his separation examination.  
The physician who conducted the 1999 VA examination indicates 
that it is unclear whether or not the veteran's herniated 
disc at L5-S1 is related to service.  As noted above, when 
the evidence is in relative equipoise as to the merits of the 
issue, then the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
view of the fact that there are missing service medical 
records, and that other evidence supports that the veteran 
was wounded in action, the Board accepts that the veteran 
injured his back during service.  The Board must also resolve 
the doubt as to the cause of the veteran's herniated disc at 
L5-S1 in his favor.  Therefore, service connection for a 
herniated disc at L5-S1 is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a low back disorder, herniated disc at 
L5-S1, is granted.


REMAND

The issue of entitlement to service connection for asthma 
requires a remand, because the RO denied this claim on the 
basis that it was not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  The RO must readjudicate the issue of 
entitlement to service connection for 
asthma on the merits.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



